ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 06/21/2022, which have been entered. As filed by Applicant: Claims 1-19 are pending. Claims 1-2, 6, 9, 12, and 14-19 are currently amended. Claims 20-29 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objections to claims 9, 12, and 14-19 for informalities are withdrawn in view of Applicant’s amendments to the claims.

4.	The rejection of claims 2, 6, and 12 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claims.


Response to Arguments
5.	Applicant’s arguments, filed 09/26/2019, with respect to the rejection of claims 1, 7, 9, 15 under 35 U.S.C. 102(a)(1) and claims 2-6, 10-14, 16-19 under 35 U.S.C. 103 set forth in the Non-Final Rejection dated 12/21/2021, have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Election/Restrictions
6.	This application is in condition for allowance except for the presence of claims 20-29, directed to a method of forming an electrically conductive composite cement, non-elected without traverse.  Accordingly, claims 20-29 have been cancelled.


Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Samuel Sussman on 07/18/2022.
The application has been amended as follows: Cancel claims 20-29.	Claims 14-15, line 1, change “…comprising, at least part of the” to “…comprising the” [This removes the comma and deletes “at least part of”];
Claim 14, line 3, delete the phrase “further comprising”;
Claim 15, line 3, delete the phrase “and further comprising:”;
	Claim 16, lines 1-2, change “…comprising at least part of the electrically…” to “…comprising the electrically…” [This deletes “at least part of”];
	Claim 17, line 2, change “…comprising at least a portion of the electrically conductive” to “…comprising the electrically conductive”;
	Claim 18, line 2, change “comprising at least part of the…” to “comprising the…”;
	Claim 19, lines 1-2, change “…comprising at least part of the electrically…” to “…comprising the electrically…”.


Allowable Subject Matter
8.	Claims 1-19 are allowed.

9.	The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims and further consideration, the instant claims are allowable over these closely related references, cited in the prior Office Action: Pye et al. (US 2001/0052307 A1), Araki et al. (JP 2006-273605 A; citations to its translation PDF), and Cazares et al. (MX 2007-012025 A; citations to its translation PDF), for the detailed reasons set forth in Applicant’s Remarks filed on 06/21/2022.
In agreement with Applicant’s arguments, Pye, Araki and Cazares, alone or in combination, do not disclose or fairly suggest a cement composite comprising a “continuous percolating network of nanoporous carbon nanoparticles within a capillary pore network of the hydraulic cement”, as required by amended claim 1.
These closely related references were found during an additional search: Miano et al. (US 5,489,574 A) and Shah (US 4,878,948 A).
Miano teaches a cementitious composition comprising water, hydraulic cement, organic dispersant and carbon black having an average particle size from about 10 to 200 nm (see col. 1, line 56 to col. 3, line 16). Miano fails to disclose or suggest that the cement is electrically conductive, that the carbon black (corresponds to “carbon nanoparticles” in claim 1) is a “continuous percolating network that is nanoporous” and is present “within a capillary pore network of the hydraulic cement”. Thus, Miano clearly fails to teach a cement composite having all of the claim required features.
Shah teaches a cementitious composition having improved water resistance, the composition comprising hydraulic cements, water, aggregate (filler), water soluble/dispersible additive and additives (see col. 1, line 60 to col. 2, line 48; col. 3, lines 6-45), wherein the additives coat cement grain efficiently and also fill out the pores in the hardened concrete which results in reduced capillary flow of the water and that the additives are well dispersed in the cement matrix (see col. 6, lines 35-47). Shah fails to disclose or suggest that the cement is electrically conductive and a “continuous percolating network of nanoporous carbon nanoparticles” in the capillary pore network. Thus, Shah clearly fails to teach a cement composite having all of the claim required features. Emphasis was added by the Office.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Pye, Araki, Cazares, Miano and/or Shah to arrive at the claimed electrically conductive cement composite as a whole with its required combination of features. Further, one of ordinary skill in the art would not find the instantly claimed composition [claims 1-13] or product [claims 14-19] limitations to be obvious variants of the prior art teachings and other known electrically conductive cement composites and products comprising the same. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        July 22, 2022